DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/31/22 has been entered.
 Response to Amendment
The amendments to the claims, in the submission dated 5/31/22, are acknowledged and accepted.
Allowable Subject Matter
Claims 1, 3-18, 20-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowable over the prior art of record for at least the reason that even though the prior art discloses a color filtering film, comprising: a color filtering layer, the color filtering layer comprising a plurality of groups of color filtering units, each group of color filtering units comprising a first color filtering unit and a third color filtering unit, any first color filtering unit being spaced apart from the third color filtering unit; and a quantum dot layer, laminated on the color filtering layer, wherein the color filtering layer further comprising a second color filtering unit and a fourth filtering unit, the first color filtering unit and the third color filtering unit being spaced apart from each other by at least one of the second color filtering unit and the fourth color filtering unit, the first color filtering unit is a red color filtering unit, a third color filtering unit is a green color filtering unit,  the prior art fails to teach or reasonably suggest,  that the quantum dot layer comprises a first quantum dot unit and a second quantum dot unit which are spaced apart from each other, wherein at least part of the second color filtering unit is located between the first quantum dot unit and the second quantum dot unit in a direction parallel to a plane where the color filtering laver is located, in combination with the other limitations of claim 1.
Claims 3-14, 20-21 are dependent on claim 1 and are allowable over the prior art of record for at least the same reasons as claim 1.
Claim 15 is allowable over the prior art of record for at least the reason that even though the prior art discloses a color filter substrate, comprising a color filtering film, the color filtering film comprising: a color filtering layer, the color filtering layer comprising a plurality of groups of color filtering units, each group of color filtering units comprising a first color filtering unit and a third color filtering unit, any first color filtering unit being spaced apart from the third color filtering unit; and a quantum dot layer, laminated on the color filtering layer, wherein the color filtering layer further comprising a second color filtering unit and a fourth filtering unit, the first color filtering unit and the third color filtering unit being spaced apart from each other by at least one of the second color filtering unit and the fourth color filtering unit, the first color filtering unit is a red color filtering unit, a third color filtering unit is a green color filtering unit,  the prior art fails to teach or reasonably suggest,  that the quantum dot layer comprises a first quantum dot unit and a second quantum dot unit which are spaced apart from each other, wherein at least part of the second color filtering unit is located between the first quantum dot unit and the second quantum dot unit in a direction parallel to a plane where the color filtering layer is located, in combination with the other limitations of claim 15.
Claim 16 is dependent on claim 15 and is allowable over the prior art of record for at least the same reasons as claim 15.
Claim 17 is allowable over the prior art of record for at least the reason that even though the prior art discloses a display device, comprising a color filter substrate, the color filter substrate comprising a color filtering film, the color filtering film comprising: a color filtering layer, the color filtering layer comprising a plurality of groups of color filtering units, each group of color filtering units comprising a first color filtering unit and a third color filtering unit, any first color filtering unit being spaced apart from the third color filtering unit; and a quantum dot layer, laminated on the color filtering layer, wherein the color filtering layer further comprising a second color filtering unit and a fourth filtering unit, the first color filtering unit and the third color filtering unit being spaced apart from each other by at least one of the second color filtering unit and the fourth color filtering unit, the first color filtering unit is a red color filtering unit, a third color filtering unit is a green color filtering unit, the prior art fails to teach or reasonably suggest,  that the quantum dot laver comprises a first quantum dot unit and a second quantum dot unit which are spaced apart from each other,  wherein at least part of the second color filtering unit is located between the first quantum dot unit and the second quantum dot unit in a direction parallel to a plane, in combination with the other limitations of claim 17.
Claim 18 is dependent on claim 17 and is allowable over the prior art of record for at least the same reasons as claim 17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Li et al. (US 2018/0067363) discloses a display panel and display substrate.  Li et al. further discloses a light filtering layer that is disposed on a side of a quantum dot layer that comprises first and second quantum blocks.  However, Li et al. does not explicitly teach, or reasonably suggest, first, second, third or fourth color filtering units in combination with the other limitations of claim 1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JADE R CHWASZ whose telephone number is (571)272-8199. The examiner can normally be reached 5:30 am to 3:00 pm, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
JRC/JADE R CHWASZ/Primary Examiner, Art Unit 2872